297Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
TWO CAMERA TOUCH OPERATION DETECTION METHOD, DEVICE, AND SYSTEM 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hillis et al., US 2008/0013826 A1 in view of Osamura et al., US 2014/0294233 A1 (hereinafter “Osamura”).
1, Hillis discloses an operation detection method (generally FIG. 2 and further at least at Abstract) of detecting an operation of a pointing element (see at least FIG. 1 and describing sensorless input object 22 which is used to point at least at [0019]) with respect to an operation surface (see at least FIG. 9 and Abstract and retroreflective screen 20 described at [0018]-[0019), the method comprising:
converting a first taken image obtained by imaging the operation surface into a first converted taken image calibrated with respect to the operation surface (see at least FIGS. 1 and 2 in relation to [0018]-[0019], first camera 12 takes a first image of the surface 20 and the input object 22 and image conversion taking place in the digitizer 58 in relation to the display surface 20 as described at [0025]-[0026], the digitizer produces the converted image; noting calibration patter 120 of the surface at FIG. 4 and [0037])
converting a second taken image obtained by imaging the operation surface from an imaging viewpoint different from the first taken image into a second converted taken image calibrated with respect to the operation surface (see at least FIGS. 1 and 2 in relation to [0018]-[0019], second camera 14 takes a second image from a different position as illustrated of the surface 20 and the input object 22 and image conversion taking place in the digitizer 58 in relation to the surface 20 as described at [0025]; the digitizer produces the converted image; noting calibration patter 120 of the surface at FIG. 4 and [0037]));
determining whether or not the pointing element contacts with the operation surface and is in a resting state based on an image of the pointing element in the first converted taken image and an image of the pointing element in the second converted taken image (see at least FIGS. 2-3 describing peak detector 64 capable of determining the fingertip location accordingly, and calibration and location resolver 68 capable of determining height X in relation to the surface, wherein a height of zero denotes contact and at least a temporary stop (i.e., resting state) on the surface as described at [0032]-[0033]);

However, HIllis does not explicitly disclose selecting the first converted taken image at when it was determined that the pointing element contacts and to be in the resting state as a first reference image; calculating a first difference in position between the pointing element in the first reference image and the pointing element in the first converted taken image different from the first reference image; selecting the second converted taken image at when it was determined that the pointing element contacts and to be in the resting state as a second reference image; calculating a second difference in position between the pointing element in the second reference image selected and the pointing element in the second converted taken image different from the second reference image; and determining whether or not the pointing element separated from the operation surface based on the first difference and the second difference. 

In the same field of endeavor, Osamura discloses selecting the first converted taken image at when it was determined that the pointing element contacts and to be in the resting state as a first reference image (see at least [0038]-[0040] describing point at when the object has reached the projection surface, using the images that have been acquired from cameras 1 and 2 in a series time basis t-1 and t; one image serves as the reference image, either image taken at t-1 or image taken at t); 
calculating a first difference in position between the pointing element in the first reference image and the pointing element in the first converted taken image different from the first reference image (see at least [0038] describing the calculated difference between t-1 and t, which is then comparing to a threshold value); 
selecting the second converted taken image at when it was determined that the pointing element contacts and to be in the resting state as a second reference image (see at least [0038]-[0040] describing point at when the object has reached the projection surface, using the images that have been ;
calculating a second difference in position between the pointing element in the second reference image selected and the pointing element in the second converted taken image different from the second reference image (see at least [0038] describing the calculated difference between t-1 and t, which is then comparing to a threshold value); and 
determining whether or not the pointing element separated from the operation surface based on the first difference and the second difference (see at least [0038] describing these difference determinations for both first and second camera images used for “an operation or the like performed on the projection surface, such as placement of the target object on the projection surface or removal of the target object away from the projection surface.”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the captured and filtered images of the input system of Hillis to incorporate the determination of input based on image comparisons as disclosed by Osamura because the references are within the same field of endeavor, namely, dual camera input determination systems and methods. The motivation to combine these references would have been to improve the accuracy of the detected input object (see Osamura at least at [0050]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.


Regarding claim 3, HIllis in view of Osamura discloses the operation detection method according to claim 1 (see above), wherein
the determining whether or not the pointing element contacts determines whether or not the pointing element contacts based on a disparity occurring between an image of the pointing element imaged in the first converted taken image and an image of the pointing element imaged in the second converted taken image (see at least Osamura describing the calculations for determining contact with the surface at least at [0038]-[0041]).

Regarding claim 4, HIllis in view of Osamura discloses the operation detection method according to claim 1 (see above), wherein the determining whether or not the pointing element is in a resting state determines whether or not the pointing element is in the resting state by
comparing an image of the pointing element in the first reference image and an image of the pointing element in the second reference image with images of the pointing element imaged in the first taken images and the second taken images taken before the first reference image and the second reference image (see at least Osamura describing the calculations for determining contact with the surface at least at [0038]-[0041] noting that Osamura describes a series of images taken in a time sequence (e.g., t-1, t, t+1) used to determine contact or removal from the surface).

Regarding claim 5, it is similar in scope to claim 1 above, the only difference being claim 5 is directed to an operation detection device (Hillis in FIG. 1, gesture recognition system 10) comprising: a processor (see at least Hillis, controller 24 and [0021]). Therefore, claim 5 is similarly analyzed and rejected as claim 1. 


Regarding claim 6, it is similar in scope to claim 1 above, the only difference being claim 6 is directed to a display system comprising: various hardware components configured to perform the a first camera (See at least Hillis at FIG. 1 and 12); a second camera different in image viewpoint (see Hillis at least FIG. 1 and 14); and a processor (Hillis at FIG. 1 and 24); and a light modulation device configured to display an image corresponding to the operation of the pointing element on the operation surface (see at least Hillis describing  projecting and monitoring the movement similar to a mouse cursor at [0022]).


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or disclose the following combination of limitations of claim 2:

calculating a plurality of the first differences between the pointing element in each of a plurality of the first converted taken images input sequentially and the pointing element in the first reference image, and 
calculating a first average value of the plurality of first differences, 
the calculating the second difference includes, 
calculating a plurality of the second differences between the pointing element in each of plurality of the second converted taken images input sequentially and the pointing element in the second reference image, and 
calculating a second average value of the plurality of second difference, and
determining whether or not the pointing element separated determines that the pointing element separated when a difference between the first average value and the second average value is larger than a threshold value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki, US 9,710,109 B2 describing an image processing method of determining a touch input on a touch surface; 
Nishihara et al., US 2009/0103780 A1 describing a dual camera touch input determination system with image storage and gesture updating capability;  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        
	/AMARE MENGISTU/               Supervisory Patent Examiner, Art Unit 2623